DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-6, 8-16 and 18-20 are rejected under 35 U.S.C. §103 as being unpatentable over Barrick (US 20200236836 A1), in view of Gerdes (US 20200163292 A1). 

In regards to claim 1, Barrick discloses an agricultural work machine (Barrick [Fig. 1]), comprising: 
a communication system that receives a map that includes values of crop moisture corresponding to different geographic locations in a field ([0042]: “the controller 108 may be configured to generate a field map illustrating the soil moisture content values at a plurality of soil depths at various locations within the field” where soil moisture reads on crop moisture);
 a geographic position sensor that detects a geographic location of the agricultural work machine ([0042]: “configured to geo-locate the position of the implement 10 within the field… the controller 108 may be configured to generate a field map (e.g., a graphical field map) illustrating the soil moisture content at various positions and depths within the field… and the data received from the location sensor 104 (e.g., via the communicative link 114”); 

a predictive map generator that generates a functional predictive map of the field, that maps predictive control values to the different geographic locations in the field based on the values of crop moisture in the map and based on the value of the agricultural characteristic ([0042-0043]: “generate a field map illustrating the soil moisture content values at a plurality of soil depths at various locations within the field… configured to generate a field map (e.g., a graphical field map) illustrating the soil moisture content at various positions and depths within the field… configured to compare each determined moisture content values to a predetermined moisture content value range associated with the desired moisture content at the associated depth of the determined value”); 
a controllable subsystem ([0016]: “implement 10”); and 
a control system that generates a control signal to control the controllable subsystem based on the geographic location of the agricultural work machine and based on the control values in the functional predictive agricultural map ([0042-0043]: “”the controller 108 may be configured to execute one or more algorithms stored within its memory 112 that generate the field map based on the determined soil moisture content values and the data received from the location sensor 104 (e.g., via the communicative link 114). In one embodiment, the controller 108 may be configured to transmit instructions to the user interface 116 (e.g., the communicative link 114) instructing the user interface 116 to display the field map… controller 108 may be configured to initiate adjustment of one or more operating parameter of the implement 10 based on the determined the soil moisture content values”).
Barrick discloses the limitations above but does not disclose an in-situ sensor that detects a value of an agricultural characteristic corresponding to the geographic location. However, Gerdes teaches an in-situ sensor that detects a value of an agricultural characteristic corresponding to the geographic location (Gerdes [0020]: “the system may include and/or receive data from sensors providing in-situ soil data 128 (e.g. moisture content) and/or crop related data”; also see [0019]: “a position sensor 118 may provide positional and angular orientation data for the system”). 
Barrick and Gerdes are analogous art because they are in the same field of endeavor, control in agricultural vehicles. It would have been obvious to one of ordinary skill in the art, at the time of filing, to slightly modify the agricultural vehicle of Barrick to include the in-situ sensor of Gerdes, to provide data that helps monitor and optimize agricultural characteristics. The suggestion/motivation to combine is that substitution of one known way to gather the data for another known way can optimize crops with environmental conditions and challenges.

In regards to claim 2, modified Barrick discloses the agricultural work machine of claim 1, wherein the map is a predictive crop moisture map, generated based on values from a prior map and values of crop moisture detected in-situ ([0042-0043]: “each determined moisture content values to a predetermined moisture content value range associated with the desired moisture content at the associated depth of the determined value. Thereafter, when the determined moisture content value at one or more depths below the field surface differs from the associated predetermined range, the controller 108 may be configured to initiate an adjustment of the penetration depth of the ground-engaging tools… For example, if it is determined that the soil moisture content at a first depth is within the predetermined range and the soil moisture content at a lower second depth is too low”).

In regards to claim 4, modified Barrick discloses the agricultural work machine of claim 1, wherein the in-situ sensor detects, as a value of an agricultural characteristic, a value of an operator command indicative of a commanded action of the agricultural work machine (Gerdes [0020]: “the system may include and/or receive data from sensors providing in-situ soil data 128 (e.g. moisture content) and/or crop related data…. Additionally, the system may include wireless transceivers/routers 127, 129 for receiving and transmitting signals between system elements. Preferably, the data collected by the detectors and sensors of the present invention are forwarded to a main control panel 120 and control device”).

In regards to claim 5, modified Barrick discloses the agricultural work machine of claim 4, wherein the predictive map generator comprises: 
a predictive operator command map that generates, as the functional predictive agricultural map, a functional predictive operator command map that maps predictive operator command values to the different geographic locations in the field ([0042-0043]: “generate the field map based on the determined soil moisture content values and the data received from the location sensor 104 (e.g., via the communicative link 114). In one embodiment, the controller 108 may be configured to transmit instructions to the user interface 116 (e.g., the communicative link 114) instructing the user interface 116 to display the field map (e.g., a graphical field map)… to initiate adjustment of one or more operating parameter of the implement 10 based on the determined the soil moisture content values”).

In regards to claim 6, modified Barrick discloses the agricultural work machine of claim 5, wherein the control system comprises: 
a settings controller that generates an operator command control signal indicative of an operator command, based on the detected geographic location and the functional predictive operator command map, and controls the controllable subsystem based on the operator command control signal to execute the operator command ([0042-0043]: “the controller 108 may be configured to execute one or more algorithms stored within its memory 112 that generate the field map based on the determined soil moisture content values and the data received from the location sensor 104 (e.g., via the communicative link 114). In one embodiment, the controller 108 may be configured to transmit instructions to the user interface 116 (e.g., the communicative link 114) instructing the user interface 116 to display the field map… controller 108 may be configured to initiate adjustment of one or more operating parameter of the implement 10 based on the determined the soil moisture content values”).

In regards to claim 8, modified Barrick discloses the agricultural work machine of claim 1 and further comprising: 
a predictive model generator that generates a predictive agricultural model that models a relationship between crop moisture and the agricultural characteristic based on a value of the crop moisture in the map at the geographic location and the value of the agricultural characteristic detected by the in-situ sensor corresponding to the geographic location, wherein the predictive map generator generates the functional predictive agricultural map based on the values of crop moisture in the map and based on the predictive agricultural model ([0035]: “field condition characteristic(s) may include the slope or orientation of the field, with the slope being indicative of how quickly water runs off the field”).

In regards to claim 9, modified Barrick discloses the agricultural work machine of claim 1, wherein the control system further comprises:
an operator interface controller that generates a user interface map representation of the functional predictive agricultural map, the user interface map representation comprising a field portion with one or more markers indicating the predictive control values at one or more geographic locations on the field portion ([0042]: “the controller 108 may be configured to execute one or more algorithms stored within its memory 112 that generate the field map based on the determined soil moisture content values and the data received from the location sensor 104 (e.g., via the communicative link 114). In one embodiment, the controller 108 may be configured to transmit instructions to the user interface 116 (e.g., the communicative link 114) instructing the user interface 116 to display the field map (e.g., a graphical field map)”; also see [0028]: “the user interface 116 may be configured to provide feedback (e.g., feedback associated with soil moisture content of the field)”).

In regards to claim 10, modified Barrick discloses the agricultural work machine of claim 9, wherein the operator interface controller generates the user interface map representation to include an interactive display portion that displays a value display portion indicative of a selected value, an interactive threshold display portion indicative of an action threshold, and an interactive action display portion indicative of a control action to be taken when one of the predictive control values satisfies the action threshold in relation to the selected value, the control system generating the control signal to control the controllable subsystem based on the control action ([0028]: “the user interface 116 may be configured to provide feedback (e.g., feedback associated with soil moisture content of the field) to the operator of the implement/vehicle 10/12” where the “feedback” encompasses moisture content values in the soil and adjusts the vehicle based off the predictive values disclose throughout Barrick).

In regards to claim 20, modified Barrick discloses the agricultural work machine of claim 19, wherein the control system comprises at least one of: 
a feed rate controller that generates a feed rate control signal based on the detected geographic location and the functional predictive agricultural map and controls the controllable subsystem based on the feed rate control signal to control a feed rate of material through the agricultural work machine; 
a settings controller that generates a speed control signal based on the detected geographic location and the functional predictive agricultural map and controls the controllable subsystem based on the speed control signal to control a speed of the agricultural work machine; 
a header controller that generates a header control signal based on the detected geographic location and the functional predictive agricultural map and controls the controllable subsystem based on the header control signal to control a header on the agricultural work machine; and 
a settings controller that generates an operator command control signal indicative of an operator command based on the detected geographic location and the functional predictive agricultural map and controls the controllable subsystem based on the operator command control signal to execute the operator command ([0042-0043]: “the controller 108 may be configured to execute one or more algorithms stored within its memory 112 that generate the field map based on the determined soil moisture content values and the data received from the location sensor 104 (e.g., via the communicative link 114). In one embodiment, the controller 108 may be configured to transmit instructions to the user interface 116 (e.g., the communicative link 114) instructing the user interface 116 to display the field map… controller 108 may be configured to initiate adjustment of one or more operating parameter of the implement 10 based on the determined the soil moisture content values”).
Claims 11-16 and 18-19 correspond in scope with claims 1-6 and 8-10 and are similarly rejected. 


Claims 3, 7 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Barrick (US 20200236836 A1), in view of Gerdes (US 20200163292 A1) and further in view of Zemenchik (US 20200107490 A1). 
In regards to claims 3, modified Barrick discloses the agricultural work machine of claim 1, but is silent with respect to a predictive agricultural characteristic map generator that generates, as the functional predictive agricultural map, a functional predictive agricultural characteristic map that maps predictive values of the agricultural characteristic to the different geographic locations in the field. However, Zemenchik teaches: a predictive agricultural characteristic map generator that generates, as the functional predictive agricultural map, a functional predictive agricultural characteristic map that maps predictive values of the agricultural characteristic to the different geographic locations in the field (Zemenchik [Fig. 3] & [0013]: “configured to determine a crop residue mass map of the field… receive a second signal indicative of a position of the agricultural tillage implement 14 within the field (e.g., from a spatial locating device)… In addition, because the residue mass map is determined based on at least one pre-tillage image of the field (e.g., multispectral and/or hyperspectral image), the residue mass map may be more accurate than a residue mass map determined based on crop yield or on a correlated harvest index (e.g., mass of grain divided by the total mass of above-ground biomass (e.g., grain plus residue)) determined by a harvester during a previous season”).
Barrick, Gerdes and Zemenchik are analogous art because they are in the same field of endeavor, control in agricultural vehicles. It would have been obvious to one of ordinary skill in the art, at the time of filing, to slightly modify the agricultural vehicle of modified Barrick to include the agricultural characteristics of Zemenchik, to provide data that helps monitor and optimize agricultural characteristics. The suggestion/motivation to combine is that including a variety of agricultural characteristic values and data can optimize crop production and enhance the agricultural vehicles efficiency.

In regards to claim 7, modified Barrick discloses the agricultural work machine of claim 6, wherein the operator command control signal controls the control subsystem to adjust a feed rate of material through the agricultural work machine (Zemenchik [0020]: “that the controlled subsystem can be a material feeding device, i.e. "planting/seeding implement").

Claim 17 corresponds in scope with claim 7 and is similarly rejected. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664